Case 7:19-cr-02341 Document 25 Filed on 05/21/20 in TXSD Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA

Case No:_7:/4-CA-QASY/

6G GOA bon 6G oon

bv. Fuente

WAIVER OF RIGHTS AND CONSENT TO PLEA/SENTENCING
BY VIDEO CONFERENCE

I acknowledge that I have a right to appear before a judge in person when pleading guilty or United States
District Judge when being sentenced. I further acknowledge that I may waive the right to plead guilty or be
sentenced in person before the judge, under Federal Rule of Criminal Procedure 43(c).

I have discussed the implications of waiving these rights with my attorney, and I understand the
consequences of such a waiver. I am choosing to knowingly, intelligently, and voluntarily waive my rights to
plead guilty or be sentenced in person. I consent to the Court accepting my guilty plea and/or sentencing me via

video conferencing, or telephone conferencing if video conferencing is not reasonably available.

Iam waiving my rights and consenting of my own free will and volition. Nobody, including my attomey,
has insisted upon, coerced, or improperly influenced me in my decision to waive my rights and consent to a guilty
plea or sentencing via video conferencing, or telephone conferencing if video conferencing is not reasonably

available.

Executed this a ty of / DD, , 2920, in Lh hbv » Texas.

Defendaht

LE

Defense Counsel

 
